     Case 4:20-cr-01706-JGZ-MSA Document 51 Filed 09/01/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                        IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
      United States of America,                            CR 20-1706-TUC-JGZ (MSA)
10
                    Plaintiff,
11                                                            ORDER
      v.                                               CONTINUING PLEA DEADLINE
12                                                           AND TRIAL
      Carlos Victor Passapera Pinott,
13
                    Defendant.
14
15
16
            This case is presently set for trial on September 8, 2021. The Defendant filed a
17
     motion to continue and, for the reasons set forth therein, additional time is required to
18
     adequately prepare for trial. The Government has no objection to a continuance.
19
            The Court finds that the ends of justice served by continuing this case outweigh the
20
     best interests of the public and the defendant in a speedy trial.
21
            IT IS ORDERED as follows:
22
            1. The date by which the referred magistrate judge hears the change of plea must
23
     be no later than October 22, 2021 by 3:00 p.m.
24
            2. All motions, unless made during a hearing or trial, shall be in writing and shall
25
     be made sufficiently in advance of trial to comply with the time periods set forth in
26
     LRCiv. 7.2 and any court order and to avoid any delays in the trial. Pretrial motions may
27
     be heard before a magistrate judge and a Report and Recommendation will be provided to
28
     the district judge assigned to the case.
     Case 4:20-cr-01706-JGZ-MSA Document 51 Filed 09/01/21 Page 2 of 2



 1           3. This matter is RESET for trial on November 9, 2021 at 9:30 a.m. Counsel are
 2   to be present at 9:00 a.m.
 3           4. Excludable delay under 18 U.S.C. §3161(h)(7) is found to commence on
 4   September 9, 2021 and end on November 9, 2021. Such time shall be in addition to other
 5   excludable time under the Speedy Trial Act and shall commence as of the day following
 6   the day that would otherwise be the last day for commencement of trial.
 7           5. That any and all subpoenas previously issued shall remain in full force and
 8   effect through the new trial date.
 9           6. Any motion or stipulation to continue the scheduled trial date and change
10   of plea deadline shall be filed with the Clerk of Court no later than 5:00 p.m., Monday
11   October 25, 2021. Alternatively, by that same deadline, if after consultation between
12   government and defense counsel it is determined that a motion to continue the
13   scheduled trial date and change of plea deadline will not be filed, government counsel
14   shall notify the Court by an email to the chambers email address that the case
15   and counsel are ready to proceed to trial on the scheduled trial date. The notification
16   shall also include the estimated number of trial days needed to complete the trial.
17           7. The discovery/disclosure/notice/request deadline is extended to October 18,
18   2021.
19           8. The pretrial motions deadline is extended to October 20, 2021 .
20           9. The Status Conference and Motion Hearing regarding Motions 43 and 44
21   set on September 2, 2021 at 10:30 AM is hereby VACATED.
22                 Dated this 1st day of September, 2021.
23
24
25
26
27
28


                                                 -2-
